UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Shareholders DWS RREEF Global Infrastructure Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Tax Information 37 Investment Management Agreement Approval 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Average Annual Total Returns as of 12/31/10 Unadjusted for Sales Charge 1-Year Life of Fund* Class A 12.14% 0.03% Class C 11.26% -0.76% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.69% -2.29% Class C (max 1.00% CDSC) 11.26% -0.76% No Sales Charges Class S 12.46% 0.27% Institutional Class 12.47% 0.23% Dow Jones Brookfield Global Infrastructure Index+ 12.46% 2.53% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *The Fund commenced operations on June 24, 2008. Index returns began on June 30, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 1.83%, 2.58%, 1.60% and 1.48% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Global Infrastructure Fund — Class A [] Dow Jones Brookfield Global Infrastructure Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *DWS RREEF Global Infrastructure Fund commenced operations on June 24, 2008. Index returns began on June 30, 2008. +The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 12/31/10 $ 12/31/09 $ Distribution Information: Twelve Month as of 12/31/10: Income Dividends $ Lipper Rankings — Specialty/Miscellaneous Funds Category as of 12/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 25 of 63 40 Class C 1-Year 29 of 63 46 Class S 1-Year 24 of 63 38 Institutional Class 1-Year 23 of 63 36 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class A, C and S shares of the Fund limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS RREEF Global Infrastructure Fund 1.50% 2.25% 1.25% 1.20% For more information, please refer to the Fund's prospectuses. Portfolio Management Review DWS RREEF Global Infrastructure Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS RREEF Global Infrastructure Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. RREEF America L.L.C. ("RREEF"), an indirect, wholly owned subsidiary of Deutsche Bank AG, is the subadvisor for the fund. Pursuant to agreements between RREEF and Deutsche Alternatives Asset Management (Global) Limited, Deutsche Asset Management (Hong Kong) Limited and Deutsche Investments Australia Limited (the "sub-subadvisors"), these entities act as sub-subadvisors to the fund. The sub-subadvisors, which are indirect, wholly owned subsidiaries of Deutsche Bank AG, act under the supervision of the Board, DIMA and RREEF. RREEF allocates, and reallocates as it deems appropriate, the fund's assets among the sub-subadvisors. Deutsche Alternatives Asset Management (Global) Limited evaluates stock selections for the European portion of the fund's portfolio. Deutsche Asset Management (Hong Kong) Limited and Deutsche Investments Australia Limited evaluate stock selections for the Asian and Australian portions of the fund's portfolio, respectively. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team John F. Robertson, CFA Francis Greywitt Jowell Amores John W. Vojticek Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. At the start of 2010, though economic reports continued to be encouraging, infrastructure stock prices generally retreated as the US government's plans to tax banks — coupled with lending curbs in China (temporarily dampening hopes for global growth) — prompted a market sell-off. Investors in global infrastructure stocks differentiated between more highly leveraged, riskier issues and those with solid fundamental characteristics. Market watchers also focused on whether a particular region of the world was rebounding from recession faster, or more slowly. In the late spring months, investors were confronted with growing sovereign debt concerns in Europe, and those concerns temporarily outweighed the bright long-term prospects for a number of infrastructure firms. By mid-June 2010, the crisis in Europe had eased somewhat as the European Central Bank and the International Monetary Fund collaborated in order to offer loans and liquidity facilities to banks in fiscally troubled countries such as Greece, Spain and Italy. In the second half of the year, infrastructure stocks bounced back strongly as investors embraced the defensive nature and high dividend yields offered by many infrastructure issues. The sector's overall performance was helped by data showing additional improvement for the worldwide economy and the announcement of a second round of quantitative easing measures by the US Federal Reserve Board (the Fed). DWS RREEF Global Infrastructure Fund's Class A shares returned 12.14% for its annual period ended December 31, 2010, compared with the 12.46% return of the fund's benchmark, the Dow Jones Brookfield Global Infrastructure Index.1 The fund also finished ahead of the 10.26% average return of the funds in its Lipper peer group, Specialty/Miscellaneous Funds.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Over the calendar year, stock selection contributed to the fund's relative return, while sector allocation had a roughly neutral effect on performance. An underweight to the outperforming ports sector detracted, but this was offset by a neutral to slightly positive allocation across all other sectors.3 Stock selection was very strong within toll roads and positive within ports, and one non-benchmark holding in the master limited partnership area (a publicly traded entity) also helped performance. Overall, positive selection offset negative selection within water-related issues as well as oil and gas storage and transportation stocks. Positive Contributors to Fund Performance The fund's overweight position in the Australian toll road company Macquarie Atlas Roads Group contributed to return, as a company in which Macquarie Atlas held a large ownership position was itself acquired, generating tax benefits and a more favorable refinancing situation for Macquarie Atlas. In addition, an overweight to the natural gas company Targa Resources Partners LP helped performance. Our calculation that Targa would perform well in a period when oil prices were up sharply and natural gas prices less so worked well during this period. Investors also favored high-dividend-yield stocks such as Targa. Negative Contributors to Fund Performance The fund's position in Beijing Enterprises Holdings Ltd., a diversified Chinese utility and infrastructure firm, was subtractive for the year. As Beijing Enterprises is government-owned, market watchers feared that the company would be caught between rising gas prices and the government's reluctance to let the company pass along additional costs to consumers in the midst of the Chinese government's clampdown on inflation. The fund continues to hold Beijing Enterprises, as we think the risk listed above is already priced into the stock, and many other firms in China face this risk. Our position in another Chinese firm, ENN Energy Holdings Ltd.,* also detracted as Chinese officials raised natural gas prices by nearly 25% and investors wondered whether ENN would be able to pass along a significant portion of those costs. Before the stock subsequently rebounded, we purchased some additional shares, as we thought the company was attractively valued. Outlook and Positioning In our opinion, the two significant macroeconomic issues for the global economy are the implications of the Fed's second round of quantitative easing and the budget deficits that continue to plague the United States and Europe. As we enter 2011, we believe that "easy" US monetary policy will continue to be a driver of leading economic indicators and is likely to help sustain US growth. The fund is currently overweight US oil & gas infrastructure stocks, which should benefit the most within the fund's investment universe from improving economic conditions, and is also overweight transmission & distribution issues. The fund is underweight US water-related infrastructure stocks, which we think are fully valued at present. In Europe, we remain biased toward defensive utility issues in the UK, where clarity concerning regulatory actions remains high. Europe in general possesses constructive regulation, as governments there are rebuilding their electric grids to support "green energy" initiatives that should drive cash flow and earnings growth. High current dividends also make these investments attractive from a yield perspective. And while near-term Fed monetary stimulus should continue to benefit the United States, in China its impact has caused decision makers to tighten monetary policy, which will likely dampen growth going forward. Though the portfolio has a neutral position in China, we are invested in issues there (with defensive characteristics) that we believe can weather higher inflation and interest rates. We think that over time infrastructure stocks trade in line with the reality of economic fundamentals. Our strategy is to continue to search for fundamentally solid infrastructure companies with experienced management teams that will benefit from measurable improvements in global growth and to avoid stocks that could be negatively affected by shorter-term volatility. 1 The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2 The Lipper Specialty/Miscellaneous Funds category is comprised of funds that limited their investments to a specific industry (e.g., transportation, retailing or paper, etc.) or ones that have not been classified into an existing investment classification. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio as of December 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 12/31/10 12/31/09 Common Stocks 100% 99% Cash Equivalents 0% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/10 12/31/09 Utilities 46% 44% Energy 21% 20% Industrials 18% 23% Telecommunication Services 12% 10% Consumer Discretionary 3% 3% 100% 100% Geographical Diversification (As a % of Common Stocks) 12/31/10 12/31/09 United States 42% 39% United Kingdom 15% 16% Canada 13% 13% Australia 7% 7% Hong Kong 7% 7% Spain 4% 4% Italy 4% 8% Luxembourg 3% 3% Netherlands 2% 2% China 1% — Germany 1% — Mexico 1% — France — 1% 100% 100% Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at December 31, 2010 (51.6% of Net Assets) Country Percent 1. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 10.8% 2. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 6.6% 3. TransCanada Corp. Parent company of TransCanada PipeLines Ltd. — owner and operator of natural gas pipelines Canada 6.2% 4. Spectra Energy Corp. Transmits, stores, distributes, gathers and processes natural gas United States 5.7% 5. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure United States 4.6% 6. SBA Communications Corp. Owns and operates wireless communications infrastructure United States 3.8% 7. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 3.8% 8. Hong Kong & China Gas Co., Ltd Produces, distributes and markets gas and gas appliances to residential and industrial customers Hong Kong 3.5% 9. Northeast Utilities Provides retail electric service United States 3.5% 10. MAP Group Infrastructure investment company whose portfolio is comprised of airport assets located throughout the world Australia 3.1% Portfolio holdings are subject to change For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of December 31, 2010 Shares Value ($) Common Stocks 99.7% Australia 6.7% Macquarie Atlas Roads Group* MAP Group Spark Infrastructure Group 144A (Cost $5,644,757) Canada 12.8% Enbridge, Inc. TransCanada Corp. (a) TransCanada Corp. (a) (Cost $10,510,366) China 1.3% Jiangsu Expressway Co., Ltd. "H"(Cost $1,301,804) Germany 0.8% Hamburger Hafen und Logistik AG (Cost $610,259) Hong Kong 6.5% Beijing Enterprises Holdings Ltd. China Merchants Holdings International Co., Ltd. Hong Kong & China Gas Co., Ltd. (Cost $7,483,498) Italy 4.4% Snam Rete Gas SpA Terna — Rete Elettrica Nationale SpA (Cost $4,256,145) Luxembourg 2.9% SES "A" (FDR) (Cost $2,882,853) Mexico 0.5% Grupo Aeroportuario del Sureste SAB de CV "B" (ADR) (Cost $539,573) Netherlands 2.3% Koninklijke Vopak NV (Cost $1,872,027) Spain 4.5% Abertis Infraestructuras SA Ferrovial SA (Cost $4,932,838) United Kingdom 15.4% National Grid PLC Northumbrian Water Group PLC Pennon Group PLC (Cost $14,984,647) United States 41.6% American Tower Corp. "A"* Aqua America, Inc. 50 CenterPoint Energy, Inc. Consolidated Edison, Inc. Crown Castle International Corp.* ITC Holdings Corp. Kinder Morgan Management LLC 1 58 NiSource, Inc. Northeast Utilities Northwest Natural Gas Co. NSTAR ONEOK, Inc. SBA Communications Corp. "A"* Spectra Energy Corp. Targa Resources Partners LP UIL Holdings Corp. (Cost $35,913,325) Total Common Stocks (Cost $90,932,092) Cash Equivalents 0.2% Central Cash Management Fund, 0.19% (b) (Cost $274,816) % of Net Assets Value ($) Total Investment Portfolio (Cost $91,206,908)+ Other Assets and Liabilities, Net Net Assets * Non-income producing security. +The cost for federal income tax purposes was $94,878,224. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $16,798,502. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,769,392 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,970,890. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt FDR: Fiduciary Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
